      Case 7:20-cv-00400 Document 19 Filed on 04/07/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA                  §
                                           §
                     Plaintiff,            §
                                           §
 v.                                        §         CASE NO.: 7:20-CV-400
                                           §
 0.062 ACRES OF LAND, MORE OR LESS,        §
 SITUATE IN STARR COUNTY, STATE OF         §
 TEXAS; AND JOSE ROEL MONTALVO, ET         §
 AL.,                                      §
                                           §
                    Defendants.            §
_____________________________________________________________________________

   NOTICE OF SUBSTITUTION OF LEAD COUNSEL FOR THE UNITED STATES
_____________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, J. Parker

Gochenour, is hereby designated as Lead Counsel in this matter in place of Assistant United States

Attorney Manuel Muniz Lorenzi. Manuel Muniz Lorenzi, hereby withdraws as counsel and

request that he be terminated as counsel for the United States on the Court’s docket. Manuel Muniz

Lorenzi further requests that he no longer receive ECF notifications in this case.

                                                        Respectfully submitted,

                                                        JENNIFER B. LOWERY
                                                        Acting United States Attorney
                                                        Southern District of Texas

                                               By:      s/ J. Parker Gochenour
                                                        J. PARKER GOCHENOUR
                                                        Assistant United States Attorney
                                                        S. D. Tex. ID No. 3620167
                                                        Virginia Bar No. 90069
                                                        UNITED STATES ATTORNEY’S OFFICE
                                                        11204 McPherson Road, Suite 100A
                                                        Laredo, TX 78045

                                              Page 1 of 2
                                 Notice of Substitution of Lead Counsel
      Case 7:20-cv-00400 Document 19 Filed on 04/07/21 in TXSD Page 2 of 2




                                                          Tel: (956) 586-8758
                                                          Fax: (956) 618-8016
                                                          E-mail: JGochenour@usa.doj.gov

                                                          And

                                                          MANUEL MUNIZ LORENZI
                                                          Assistant United States Attorney
                                                          Southern District of Texas No. 338159
                                                          Puerto Rico Bar No. 21246
                                                          1701 W. Bus. Highway 83, Suite 600
                                                          McAllen, TX 78501
                                                          Telephone: (956) 992-9425
                                                          Facsimile: (956) 618-8010
                                                          E-mail: Manuel.Muniz.Lorenzi@usdoj.gov



                                  CERTIFICATE OF SERVICE

        I, Baltazar Salazar, Assistant United States Attorney for the Southern District of Texas, do

hereby certify that on April 7, 2021, I mailed a true and correct copy of the foregoing document

via regular mail to the all parties still remaining in this case.


                                                 By:      s/ J. Parker Gochenour
                                                          J. PARKER GOCHENOUR
                                                          Assistant United States Attorney




                                                Page 2 of 2
                                   Notice of Substitution of Lead Counsel
